﻿Today, Sir, my country celebrates the fourteenth anniversary of its independence and it is a singular pleasure for me to extend to you my delegation's congratulations on your election as President of the thirty-ninth session of the General Assembly. It is also a great pleasure to welcome to the Organization, on behalf of my delegation, the 159th Member State, Brunei Darussalam.
94.	All Member States have solemnly undertaken to maintain international peace and security and to settle international disputes by peaceful means. Events around the world indicate a drifting away from that undertaking. The list of crises and conflicts is ever increasing. This trend must be checked, and it can be if there is an international resolve to act in the interest of peace. The United Nations resolutions on these crises and conflicts provide ample basis for that kind of resolve and action.
95.	A manifestation of the lack of resolve to undertake negotiations and dialogue as a means of settling disputes between States is seen in the upsurge of terrorism and terrorist activities throughout the world. Respect for the rule of law and the principles and rules of international law governing norms of behaviour is of such paramount importance that any deviation or persistent breach of those norms could easily lead to anarchy. The recent incidents of the bombing of the American Embassy in Beirut and the appalling bomb attack on the Republic of Korea's high-ranking officials in Rangoon last year should be condemned by all. For its part, my Government has unequivocally condemned those acts of terrorism and urges all States to contribute to the elimination of such acts.
96.	A number of items on our agenda refer to crises. I would like to refer to a few of them. My delegation will no doubt be referring to others in due course.
97.	With regard to the situations in Afghanistan, Cyprus and Kampuchea, the international community has repeatedly called for comprehensive political solutions, and we fully subscribe to this. The relevant resolutions of this Assembly call for the withdrawal of all foreign forces and respect for the sovereignty, independence, territorial integrity and non-aligned status of those countries. In this connection, we continue to support the determined efforts of the Secretary-General and urge all parties directly concerned to co-operate with him in order to settle those crises.
98.	The Korean peninsula remains an area of persistent tension. We continue to support the aspirations of the Korean people to a speedy resumption of the dialogue between North and South in order to settle the Korean question by peaceful means and without any external interference.
99.	The question of the Middle East is becoming even more complex. Ever since its inception, the United Nations has sought a just, comprehensive and lasting peace in the Middle East, but a solution has eluded the Organization to this day.
100.	The question of the Palestinian people remains at the core of the Middle East crisis. There will be no durable peace in the Middle East until the right of the Palestinian people to self-determination and to a homeland, and the rights of all States in the region, including Israel, are assured. To move in that direction, dialogue and negotiations between all the parties directly concerned are essential. But, for them to succeed, conditions conducive to peace have to be created. To this end, the most immediate need is the withdrawal of all unauthorized forces from occupied Arab and Lebanese territories.
101.	As a Member of the United Nations, Fiji remains fully committed to doing all it can to contribute within its modest means to the attainment of peace and stability in the Middle East. Our participation in the United Nations peace-keeping operations in Lebanon is a tangible manifestation of this. It would, however, be remiss of me if I did not mention the drain on our limited financial resources as a result of our participation. Other troop contributors also feel the financial strain. Yet this situation would not have arisen if all Member States had met their financial obligations.
102.	It is, regrettably, all too clear that serious violations of human rights are taking place in many parts of the world. We, the Members of the Organization, have a special responsibility to take action on violations of human rights wherever they occur and to endeavour to find solutions which can contribute to putting an end to such violations.
103.	Nowhere is such violation more flagrant and agonizing than in southern Africa, where the evil policy of apartheid is systematically perpetuated and consolidated. The international community must redouble its efforts to work towards the dismantling of that policy and it must reject categorically the recent so-called constitutional reforms, which, instead of eliminating the policy of apartheid, serve only to consolidate it further.
104.	The United Nations has a proud record in the area of decolonization, yet we cannot become too complacent. We must continue to work towards the elimination of the remaining vestiges of colonialism in all its forms and manifestations in various areas of the world. Undoubtedly, our biggest challenge in this area is in southern Africa In defiance of the United Nations and of the global consensus on the urgent need for independence for Namibia, South Africa continues its illegal occupation and exploitation of that country. Fiji is of the firm view that Security Council resolution 435 (1978) must be implemented fully and urgently and that attempts to link the independence of Namibia to what is happening in another country must be rejected.
105.	In my own region, my Government has followed with close interest and attention the developments in the neighbouring Territory of New Caledonia. At its recent meeting in Tuvalu, the South Pacific Forum leaders took the opportunity to examine closely the situation evolving in that Territory. They welcomed the administrative and land reforms which have been instituted as part of the movement towards the granting of self-determination to the people of New Caledonia and called for further administrative and political reforms in the Territory as a preparatory measure for independence. In calling for those additional measures, the Forum leaders recognized the critical importance of ensuring the active participation of the indigenous Melanesian community in the Territory's educational, vocational and administrative institutions, to facilitate the Territory's early and peaceful achievement of independence.
106.	In this regard, Fiji and other members of the South Pacific Forum would welcome an unequivocal affirmation by France of its commitment to the independence of New Caledonia and to bringing this about speedily, in accordance with the wishes of the Territory's entire multiracial population, including especially its Kanak community.
107.	If there is a single issue which alarms the world today it is the nuclear-arms race and the threat of a nuclear holocaust. The lack of any real progress in the arms negotiations leading to disarmament and the strained relations between the super-Powers have heightened that alarm.
108.	It is true that nuclear disarmament will depend primarily on the nuclear-weapon States, and especially the super-Powers. This forum, however, provides an opportunity for all States to voice their concern. The nuclear-weapon States cannot and should not ignore that concern; the survival of everyone is at stake.
109.	It is my delegation's hope that the concern and deliberations in this forum will provide an important and necessary impetus to meaningful negotiations leading to the halting of the arms race and eventually to arms reduction and disarmament by the nuclear- weapon States. It is with that hope that my delegation welcomes the continuing inclusion of items that are pertinent to this issue on our agenda. It is also with that hope that we once again urge the reconvening of the stalled Geneva and Vienna negotiations between the two super-Powers. Without any meaningful agreement, the arms race will continue. Ultimately, the failure to check this unremitting arms build-up and thereby avert a nuclear holocaust will render irrelevant all other issues on our agenda.
110.	The Treaty on the Non-Proliferation of Nuclear Weapons is an important security measure and we hope that the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, to be held in 1985, will promote positive co-operation to prevent the proliferation of nuclear weapons. We look to the nuclear-weapon States to demonstrate their good faith in our disarmament efforts.
111.	A moratorium on the testing, production and deployment of nuclear weapons constitutes, in my Government's view, the most basic and the most essential element of our disarmament efforts.
112.	The conclusion of a comprehensive test-ban treaty should continue to have high priority on our agenda. While we are concerned at the lack of progress towards such a treaty, we nevertheless urge the Conference on Disarmament to pursue in all earnestness the early conclusion of a comprehensive test-ban treaty.
113.	Apart from the considerations that I have referred to, my Government's concern lies closer to home. One of the major nuclear-weapon States continues to conduct its nuclear testing programme in the South Pacific. This it has done persistently for the last decade now, disregarding the overwhelming opposition and condemnation of my Government and the Governments of our South Pacific neighbours. Needless to say, the nuclear tests carried out in the region pose real threats to our marine environment and our peoples. At their meeting in Tuvalu recently, the South Pacific Forum leaders reiterated their strong opposition to the continuation of nuclear testing by France in our region. We are heartened in this regard by the support of the shared concern expressed in a declaration conveyed to the Secretary- General by the Permanent Commission for the South Pacific, our Latin American South Pacific neighbours.
114.	With the combined calls of the Pacific and Latin American countries for the cessation of all nuclear testing in the South Pacific, my Government had hoped that France would abandon its nuclear testing in the South Pacific. Instead, in complete disregard of the feelings of the peoples of the region, France has announced its intention to continue its nuclear testing programme in our region for the next 15 years. In response to this announcement, our Minister for Foreign Affairs, only two days ago, reiterated the strong opposition of my Government. The Minister also made it clear that if the testing is safe, as it is claimed to be, it would be logical—as it is advisable and expedient for all concerned—to conduct it on European soil.
115.	In recognition of the overwhelming desire of our peoples to remain free from the risk of nuclear fallout, the South Pacific Forum leaders have taken a collective decision to work towards the establishment of a nuclear-free zone for the region. Their concern for the safety of their peoples and their environment is also manifested in the position that member countries of the Forum have taken in the ongoing negotiations on a treaty on the development and protection of the natural environment of the South Pacific region.
116.	Our commitment and resolve in the South Pacific to protect our environment from nuclear contamination stem from our anxieties and concerns as island peoples. With the limited land area of most island States in the region, our seas and their resources are of overwhelming importance to our survival. We therefore reiterate our request to the United Nations and its agencies for assistance to the small island countries in the South Pacific to enable them to elaborate and implement ocean development policies that will ensure the optimum and rational utilization of their living and non-living resources, for the benefit of their peoples and their region.
117.	As a small island developing country, Fiji attaches great importance to the United Nations Convention on the Law of the Sea. All-encompassing in its nature and scope, it is in our view one of the very few legal instruments that attempt to redress the inequity of the past, in favour not of one but of all and devoid of partisan doctrine. It was for this reason that we were the first to ratify the Convention, and it is for this reason that we now urge Member States to ratify it so as to bring its provisions into force. When that happens it will represent an important instrument for international co-operation for the economic and social development of all peoples.
118.	I conclude by reaffirming my country's support for the Organization. The United Nations remains the only organ through which the international community can address our common enemies of war, colonialism, human rights violations and poverty. Undoubtedly some of its deliberative organs need to be strengthened. Its principles, however, are as valid as ever. Fiji will continue to support those principles.
